Citation Nr: 0628322	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection trench foot/residuals 
of cold injuries to the feet.

3.	Entitlement to service connection for hepatitis B.

4.	Entitlement to service connection for dermatitis eczema 
and keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from January 1946 to 
December 1948 and from July 1950 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In August 2006, a Deputy Vice Chairman of the Board granted 
the veteran's July 2006 motion to advance his case on the 
Board's docket.

The May 2002 rating decision on appeal, in pertinent part, 
also granted service connection for status post 
adenocarcinoma of the larynx associated with herbicide 
exposure that was awarded a noncompensable disability 
evaluation.  The veteran submitted a timely notice of 
disagreement (NOD) in February 2003 as to the disability 
evaluation assigned and the December 2003 the statement of 
the case (SOC) considered the matter.  However, a November 
2003 rating decision assigned a 10 percent evaluation for the 
veteran's service-connected status post squamous cell 
carcinoma of the larynx.  In a signed statement that 
accompanied his December 2003 substantive appeal, the veteran 
indicated his satisfaction with the 10 percent disability 
assigned, stating that he was "satisfied with the 10% 
evaluation" for his status post squamous cell carcinoma and 
requesting to "please withdraw that appeal."  As such, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.

In the veteran's February 2003 NOD, in pertinent part, he 
appeared to indicate that his claim for service connection 
for trench feet/cold injury residuals of the feet was also 
one for fungus and/or jungle rot of the feet.  If the veteran 
wishes to pursue a claim for service connection for fungus 
and/or jungle rot of his feet, either he or his service 
representative should file a formal claim with the RO who 
will then adjudicate that matter.

The issue of service connection for dermatitis eczema and 
keratosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

For informational purposes, it is noted that service 
connection has been granted for acne scars of the face, back, 
and hands.  Determinations or actions regarding skin 
pathology in this document are unrelated to that service 
connected pathology.


FINDINGS OF FACT

1.	In November 2003, the RO granted the veteran's claim for 
service connection for osteoarthritis of the lumbar 
spine.

2.	Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence of record shows 
that he has tinnitus that has been attributed to long 
term use of Motrin and Tolmetin used to treat 
degenerative joint disease and is, thus, due to a 
service-connected disability.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
trench foot or cold injury residuals of the feet, due to 
his periods of active military service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
hepatitis B due to his periods of active military 
service.


CONCLUSIONS OF LAW

1.	Resolving the doubt in the veteran's favor, tinnitus is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2005).

2.	Trench foot/residuals of cold injury to the feet were 
not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).

3.	Hepatitis B was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in the instant case, 
although the veteran's claim for service connection for 
tinnitus is being granted, no disability rating or effective 
date will be assigned, and his claims for service connection 
for trench foot/cold injury residuals of the feet and 
hepatitis B are being denied, so disability ratings or 
effective dates will not be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claims.  The RO will provide 
appropriate notice as to the rating criteria and effective 
date to be assigned prior to the making of a decision 
regarding the matter of the grant for service connection for 
tinnitus.

In July and November 2001, prior to the May 2002 rating 
decision, the RO provided the appellant with correspondence 
essentially outlining the duty-to-assist requirements of the 
VCAA.  Further, in the May 2002 rating action that denied 
service connection appellant was instructed what the bases 
for the assigned ratings was, and why a higher rating was not 
for assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
December 2003 SOC and April 2004 supplemental statement of 
the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Thus, the Board may proceed without prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, a liver disorder, including 
hepatitis B, or trench foot or residuals of cold injuries.  
When examined for reenlistment in July 1950, the veteran's 
skin was normal, and neither a liver or lower extremity 
disorder was noted.  When examined for retirement in May 
1972, the veteran's lower extremities and genitourinary 
systems were normal.

The post service medical records and examination reports, 
dated from 1982 to 2003, indicate that, in August 1995, the 
veteran complained of worsening tinnitus and was referred for 
evaluation.  

Medical records from Wiesbaden Medical Center, dated from 
February to November 1999, indicate a mild liver enzyme 
abnormality was noted.  According to a July 1999 laboratory 
report, the veteran had an elevated AST aspartate 
transaminase (SGOT).  An August 1999 medical record indicates 
that the veteran's blood test showed mild positive SGOT, 
positive Hb AbS, and core antigen.  He felt well and mild 
chronic active hepatitis was noted.  On a list of the 
veteran's medical problems, in August 1999, he was noted to 
have mild chronic active hepatitis B.

In an October 2000 signed statement, T.F., M.D., said the 
veteran's lab tests were consistent with chronic active 
hepatitis B that may cause future problems, and the veteran 
had bilateral tinnitus for which a cause was undetermined.  
It was noted that many of the veteran's problems clearly 
stemmed from conditions in service.

In March 2001, the veteran underwent a VA dermatology 
examination.  According to the record, he gave a history of 
serving in Hawaii in 1947 when he developed a foot infection 
that he called "trench feet", and that the examiner thought 
was probably a fungal infection.  It was treated with foot 
baths and the manifestations healed but repeatedly recurred 
to the present time.  His feet itched and scaled particularly 
in the summer and he treated it with external topical 
medication.  On examination, the veteran's legs and feet were 
described as unremarkable.  Diagnoses included condition 
following athlete's foot and suspected condition following 
topical acne.  The dermatologist said athlete's feet was not 
currently observed and could only be established as history.  
Hyperkeratoses also could not be assigned in an unambiguous 
manner.  Due to the absence of a disease and because the 
symptoms were to have occurred only recently and caused no 
complaints, no biopsy was made.  Diagnoses included hepatitis 
B, by history.

A March 2001 VA general medical examination report indicates 
that the veteran was diagnosed with virus hepatitis B in 
March 1998.  No gastrointestinal or abdominal abnormalities 
were reported on examination.  Tingling of the fourth and 
fifth toes on both feet at night was noted.  Diagnoses 
included a history of virus hepatitis B, currently no 
clinical or laboratory evidence of significant liver damage 
determinable. 

A March 2001 medical record reflects a history of hepatitis B 
without treatment.

A November 2001 VA orthopedic examination report is of 
record.  According to the examination report, it was noted 
that the veteran was diagnosed with virus hepatitis B in 
March 1998.  He denied ever receiving a blood transfusion or 
blood products in the past.  He was vaccinated several times 
with vaccination pistols in service.  There were no current 
abdominal or gastrointestinal clinical findings on 
examination.  

Examination of the feet showed gout arthritis of the 
bilateral great toes with severe limitation of motion and 
function.  Examination of the skin revealed that his skin was 
warm, dry, and clear, but he had cold hands and extremely 
cold feet.  He wore woolen bed shoes until his feet warmed 
up.  He had no pruritus and chronic mycotic skin infections 
were essentially suppressed by constant careful hygiene, 
application of foot powder, and antimycotic medication.  A 
history of trench foot since 1946 was noted and that it 
reportedly had worsened since the veteran had diabetes (the 
examiner noted that diabetics were known to have a higher 
suspectability for fungal infections).  The veteran's cold 
hands and feet were indicative of decreased peripheral 
circulation.  Arterial pulses were normally palpable.  These 
findings were considered indicative of initial diabetic 
microangiopathy.  The veteran complained of recurrent right-
sided tingling affecting the pinkie toe, thought to be 
related to his lumbar disability.  The examiner reported no 
evidence of diabetic neuropathy.  Final diagnoses include 
virus hepatitis B infection (history) with no current 
clinical or laboratory evidence of significant liver damage 
determinable.  The podiatry examination diagnosis was gouty 
arthritis of the bilateral great toes.

In a November 2002 signed statement, J.L.W., M.D., a 
dermatologist, said that the veteran was treated for multiple 
skin conditions over the past ten years, including radiation 
dermatitis of the anterior and lateral neck, periocular skin 
cysts, and hyperkeratosis of the feet.

In a January 2003 signed statement, S.M. R., D.O., said that 
the veteran was treated for over ten years for several 
chronic medical conditions, including, but not limited to, 
dermatitis, periocular skin cysts, and hyperkeratosis of the 
feet.  She also said he experienced tinnitus for over seven 
years that, in her opinion, was sequelae due to long term use 
of Motrin and Tolmetin used to treat his degenerative joint 
disease.

March 2003 medical records reflect that the veteran had no 
problems with gout since his last visit.  A May 2003 
dermatology record indicates he reported significant 
improvement with his hands, feet, and scalp.  

In a November 2003 rating decision the RO granted service 
connection and a compensable disability evaluation for 
osteoarthritis of the lumbar spine.

III.	Legal Analysis

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and cirrhosis of the liver becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

1. Tinnitus

The veteran has contended that service connection should be 
granted for tinnitus that he maintains is due to his taking 
medication prescribed for his arthritis.  As noted above, in 
the January 2003 signed statement, Dr. S.M.R. reported that 
the veteran had tinnitus for more than seven years that, in 
her opinion, was sequelae due to long term use of Motrin and 
Tolmetin that was used to treat his degenerative joint 
disease.  In November 2003, the RO granted service connection 
for osteoarthritis of the lumbar spine.  

Here, a medical professional has attributed the veteran's 
non-service-connected tinnitus to medication prescribed for 
his service-connected osteoarthritis.

Based on the above medical opinion, which is supported by the 
evidence of record, the Board finds that the evidence is 
equally balanced as to whether the veteran has tinnitus as a 
result of service or a service-connected disability.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for tinnitus is in 
order as proximately due to or the result of a service 
connected disorder and treatment therefore.  38 U.S.C.A. 
§§ 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.310.

2. Trench Foot/Cold Injury Residuals to the Feet

The veteran has further contended that service connection 
should be granted for trench foot/cold injury residuals of 
the feet.  The record demonstrates that no trench foot or 
cold injury residuals were found in service or on separation 
from service.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had trench foot or cold injury residuals of the 
feet.  While, in March 2001, the veteran told the VA examiner 
he had trench feet, the examiner speculated that it was 
likely fungus.  Moreover, in November 2001, another VA 
examiner noted the veteran's complaints of cold feet and 
hands and diagnosed initial diabetic microangiopathy.  That 
VA examiner associated the veteran's complaints of recurrent 
right-sided tingling in his pinkie toe to the veteran's 
lumbar disability.  Furthermore, the veteran has submitted no 
evidence to show that he currently has trench foot or cold 
injury residuals to the feet.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has trench foot or cold injury residuals to the feet has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

3. Hepatitis B.

The veteran has also contended that service connection should 
be granted for hepatitis B.  Although the evidence shows 
that, while apparently in 1998, and in 1999, medical records 
reported laboratory findings consistent with hepatitis B, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
liver was normal on separation from service and the first 
post service evidence of record of hepatitis B is from 1998, 
more than 26 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's hepatitis B to service or any 
incident of service has been presented.

In fact, the Board notes that, although the August 1999 
medical record reflects mild chronic active hepatitis B, when 
examined by VA in March 2001, only a history of hepatitis B 
was noted and the examiner reported no current clinical or 
laboratory evidence of significant liver damage determinable.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has hepatitis B has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

4.	Both Trench Foot/Cold Injury Residuals to the Feet and 
Hepatitis B

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the veteran has trench foot/cold injury residuals to the 
feet and hepatitis B related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
trench foot/cold injury residuals to the feet and hepatitis B 
must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for trench foot/residuals of cold injuries 
of the feet is denied.

Service connection for hepatitis B is denied.


REMAND

In the May 2002 rating decision on appeal, the RO, in 
pertinent part, denied the veteran's claim for dermatitis 
eczema and keratosis, as well as for trench foot/cold injures 
to the feet, discussed above.  

Thereafter, in his February 2003 NOD, the veteran expressly 
stated that his claim used the phrase trench feet, and also 
fungus, jungle rot, or keratosis, dermatitis eczema and that 
he tried to describe the time, date, place and conditions of 
his treatment.  The RO evidently construed this statement as 
a timely NOD with the veteran's claim for service connection 
for trench foot.  However, giving the veteran the benefit of 
the doubt, the Board construes the veteran's February2003 
statement as a timely NOD as to his claim for service 
connection for dermatitis eczema and keratosis.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should issue a statement of the case 
regarding the issue of entitlement to 
service connection for dermatitis eczema 
and keratosis.  Then, if, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to this issue, 
should that claim should be returned to the 
Board.

2.	The RO should send the appellant 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2005), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined by 
the court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


